UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 11, 2009 Electronic Game Card, Inc. (Exact name of registrant as specified in charter) Nevada 000-25843 87-0570975 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 5405 Alton Parkway, Suite A-353, Irvine, CA 92604 (Address of principal executive offices) Registrant's telephone number, including area code: 866-924-2924 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. 2009 Annual Meeting of Stockholders and Management’s Presentation to Stockholders Electronic Game Card, Inc. ( OTCBB: EGMI) (“EGC” or the “Company”), announced today that the Company’s 2009 annual meeting of stockholders originally scheduled for Tuesday, September 15, 2009 is being postponed until November 2009, and that the Company intends to deliver Management’s Presentation to Stockholders on September 15, 2009 at 12:00 noon Eastern Daylight Time at the offices of Grannus Financial Advisors, Inc., 1120 Avenue of the Americas, Suite 4000, New York, NY 10036. Management’s Presentation to Stockholders is expected to include an update on developments in the Company’s business. The Company anticipates that stockholders will have an opportunity to ask questions regarding the presentation. With regard to the annual meeting, the Company originally intended to propose for stockholder vote September 15, 2009 on the election of directors, ratification of the selection of its independent registered public accounting firm, and approval of its Amended and Restated 2009 Equity Compensation Plan.However, certain notice and timing requirements relating to the annual meeting were not met, including that not all stockholders of record timely received their proxy materials.Consequently, the Company decided to postpone the annual meeting to ensure that notice and timing requirements are met so that all stockholders have the opportunity to vote on the proposed items of business. The Company is in the process of setting a new record date and selecting a new date in November 2009 upon which to hold the annual meeting.Because the date of this year's annual meeting is anticipated to change by more than 30 days from the anniversary of last year's annual meeting, the Company’s management desires to inform stockholders of the revised deadlines for stockholder proposals to be discussed and voted upon at the annual meeting. Proposals by stockholders that are intended for inclusion in EGC’s proxy statement and proxy and to be presented at its annual meeting must be delivered to EGC’s secretary at EGC’s principal executive offices by Monday, September 21, 2009, in order to be considered for inclusion in EGC’s proxy materials.
